Citation Nr: 9900625	
Decision Date: 01/12/99    Archive Date: 01/19/99

DOCKET NO.  97-15 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
right knee injury, currently rated 10 percent disabling.

2.  Entitlement to service connection for a left knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. McCormack, Associate Counsel


INTRODUCTION

The veteran had active naval service from April 1942 to 
September 1945.  This matter comes to the Board of Veterans 
Appeals (Board) from a Department of Veterans Affairs (VA) 
Portland Regional Office (RO) July 1996 rating decision which 
denied service connection for a left knee disability and an 
October 1996 rating decision which increased the rating of 
his residuals of a right knee injury from 0 to 10 percent 
disabling, effective March 1995, the date of receipt of 
claim.

Appellate review of the claim of service connection for a 
left knee disability is deferred pending completion of the 
development requested below in the remand portion of this 
decision.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that the symptomatology associated with 
the residuals of his right knee injury is productive of 
frequent pain which has made it difficult to drive, sleep, 
descend stairs and walk on uneven ground.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the evidence supports a 20 
percent evaluation for residuals of a right knee injury.

FINDING OF FACT

The symptomatology associated with the residuals of the 
veterans right knee injury is moderate in nature, as it is 
productive arthritic changes and continuing pain, making it 
difficult to descend stairs, walk on uneven ground, drive and 
sleep.


CONCLUSION OF LAW

The criteria for an assignment of a 20 percent evaluation for 
residuals of a right knee injury have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.321, 
4.3, 4.7, 4.20, 4.40, 4.45, 4.71a, Diagnostic Codes 5010-5257 
(1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veterans claim for an increased evaluation for his 
service-connected residuals of a right knee injury is well 
grounded pursuant to 38 U.S.C.A. § 5107(a), in that it is 
plausible or capable of substantiation.  Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  In general, an allegation of an 
increased disability is sufficient to establish a well-
grounded claim seeking an increased rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  Here, the veteran's 
contention concerning the severity of the residuals of his 
right knee injury (within the competence of a lay party to 
report) is sufficient to conclude that his claim is well 
grounded.  The Board finds that the facts relevant to the 
issue on appeal have been properly developed and that the 
obligation of VA to assist the veteran has been satisfied.  

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1998).  Separate diagnostic 
codes identify the various disabilities.  When evaluating a 
disability, any reasonable doubt regarding the degree of 
disability is resolved in favor of the claimant.  38 C.F.R. 
§ 4.3 (1998).  

If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is assigned.  
38 C.F.R. § 4.7 (1998).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (1998).

The U.S. Court of Veterans Appeals (Court) has held that, 
when a diagnostic code provides for compensation based solely 
upon limitation of motion, the provisions of 38 C.F.R. §§ 
4.40 and 4.45 (1998) must also be considered, and that 
examinations upon which the rating decisions are based must 
adequately portray the extent of functional loss due to pain 
on use or due to flare-ups.  DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).  However, the Court more recently explained 
that when a diagnostic code is not predicated on loss of 
range of motion, §§ 4.40 and 4.45, with respect to pain, do 
not apply.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

The RO has rated the veterans service-connected residuals of 
a right knee injury under Diagnostic Codes 5003, 5010, 5257, 
5258, 5259, 5260 and 5261.

Diagnostic Code 5003 provides for the evaluation of 
degenerative arthritis.  Degenerative arthritis established 
by X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (1998).

Under Diagnostic Code 5010, arthritis due to trauma which is 
substantiated by X-ray findings will be rated as degenerative 
arthritis under Diagnostic Code 5003.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (1998).

Diagnostic Code 5257 provides that when there is recurrent 
slight subluxation or lateral instability or other slight 
impairment of a knee, a 10 percent evaluation will be 
assigned.  A 20 percent evaluation will be assigned for 
moderate subluxation or moderate instability of a knee.  A 30 
percent evaluation requires severe recurrent subluxation or 
severe lateral instability.  38 C.F.R. § 4.71a, Code 5257 
(1998).

Under Diagnostic Code 5258, evidence of dislocated semilunar 
cartilage with frequent episodes of "locking," pain, and 
effusion into the joint will warrant a 20 percent rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5258 (1998).

Diagnostic Code 5259 provides that the symptomatic removal of 
semilunar cartilage will warrant a 10 percent rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5259 (1998).

Under Diagnostic Code 5260, a 10 percent rating is warranted 
when flexion is limited to 45 degrees.  A 20 percent rating 
is warranted when flexion is limited to 30 degrees.  A 30 
percent rating is warranted when flexion is limited to 15 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (1998).

Diagnostic Code 5261 provides for a 10 percent rating when 
extension is limited to 10 degrees.  A 20 percent rating is 
warranted when extension is limited to 15 degrees.  A 30 
percent evaluation is warranted when extension is limited to 
20 degrees.  When extension is limited to 30 degrees, a 
rating of 40 percent is warranted.  When extension is limited 
to 45 degrees, a rating of 50 percent is warranted.  
38 C.F.R. § 4.71a, Diagnostic Code 5261 (1998).  

The veterans residuals of a right knee injury may also be 
rated under Diagnostic Codes 5256 and 5262.  Diagnostic Code 
5256 provides for the evaluation of ankylosis (bony fixation) 
of the knee.  When the ankylosis is at a favorable angle in 
full extension, or in slight flexion between 0 and 10 
degrees, a rating of 30 percent is warranted.  When the 
ankylosis is in flexion between 10 and 20 degrees, a rating 
of 40 percent is warranted.  When ankylosis in flexion is 
between 20 and 45 degrees, a rating of 50 percent is 
warranted.  38 C.F.R. § 4.71a, Code 5256 (1998).

Under Diagnostic Code 5262, an impairment of the tibia and 
fibula, manifested by malunion, with slight knee or ankle 
disability warrants a 10 percent rating.  A moderate knee or 
ankle disability warrants a 20 percent rating, and a marked 
knee or ankle disability warrants a 30 percent evaluation.  A 
40 percent rating may be assigned for nonunion of the tibia 
and fibula when there is loose motion requiring a brace.  

A review of the record reveals that, by July 1996 rating 
decision, the RO granted service connection for the veterans 
residuals of a right knee injury, and assigned a 
noncompensable disability evaluation.  The RO based this 
rating determination on the veterans service medical 
records.

Treatment records, dated September 1994 to April 1995, from 
R. Arbeene, M.D., show that the veteran was treated for right 
knee pain on 5 occasions during such period.  In September 
1994, physical examination revealed that his right knee did 
not exhibit any effusion and that there was tenderness along 
the medial joint line.  The range of right knee motion was 
described as reasonable and with crepitus.  X-ray examination 
showed marked medial compartment narrowing and 
chondrocalcinosis.  The veteran was advised to take Oruvail 
each day.  Later that month, he reported that he continued to 
experience right knee pain.  Dr. Arbeene injected the 
veterans right knee with Xylocaine and Kenalog, and advised 
him that the severity of his arthritis might require knee 
joint replacement surgery.  An April 1995 record shows that 
the veteran continued to experience right knee pain.  
Examination of the knee revealed that it was tender without 
effusion, heat or redness.  His right knee was again injected 
with Xylocaine and Kenalog.

On VA medical examination in August 1996, the veteran 
reported that he experienced intermittent right knee pain 
which increased with weight bearing activities and when he 
descended stairs.  He indicated that his right knee never 
locked or became swollen.  He reported that he used 
Ketoprofen when the pain in his right knee became severe.  
Physical examination of his right knee revealed that his gait 
favored his right leg, and that he had an 8 centimeter scar 
over the medial area.  Bony hypertrophy and tenderness on 
palpitation were noted.  Deep tendon reflexes were +2/4, and 
there was no evidence of swelling or effusion.  Range of 
motion was 0 to 120 with moderate crepitus.  McMurrays sign 
was negative and motor examination was 4/5.  There was no 
evidence of a negative anterior drawer sign or ligamentous 
laxity.  It was noted that September 1994 X-ray examination 
revealed the right knee had severe medial joint narrowing 
consistent with degenerative joint disease and 
chondrocalcinosis.  The diagnosis was status post arthrotomy 
with debridement medial meniscectomy of the right knee, 
degenerative joint disease of the right knee and 
chondrocalcinosis of the right knee.

Outpatient treatment records, dated in July 1996 to April 
1997, from the Portland VA Medical Center (MC) show that, in 
April 1997, the veteran reported that he was only able to 
walk for about 200-300 yards before his right knee gave out.  
It was noted that he had been advised about the possibility 
of having right knee surgery.  The diagnosis was degenerative 
joint disease of the right knee.

At his August 1997 hearing, the veteran testified that his 
right knee had limited motion and that he experienced right 
knee pain whenever he descended stairs.  He reported 
difficulty walking on uneven ground, but that he was able to 
walk short distances and climb stairs.  He indicated that he 
had moved to a first floor apartment because his right knee 
made it difficult to climb and descend stairs while holding 
groceries.  He reported that he was unable to walk for more 
than 200 yards without experiencing right knee pain.  He 
indicated that he no longer experienced any locking in his 
right knee, but that he continued to experience swelling.  He 
reported he was not using medication for his right knee pain, 
and that he had not received any steroid injections in his 
right knee since April 1997.  He stated that a doctor had 
advised him that he would need total right knee replacement 
surgery.  He indicated that his right knee pain made it 
difficult to sleep, and he was no longer able to drive a bus 
two days a week as a volunteer.  He reported that he 
continued to work as a volunteer, but that he worked at jobs 
where he could sit down, and that he was unable to do house 
work, and had hired someone to clean his house once a month.

On the basis of the foregoing evidence, the Board is of the 
opinion that a 20 percent evaluation is warranted for the 
residuals of the veterans right knee injury under Diagnostic 
Code 5257.  A 20 percent rating under this code requires the 
evidence to show moderate subluxation or moderate instability 
of the veterans right knee.  This is demonstrated by the 
evidence.  The private treatment records from Dr. Arbeene 
show that the veteran was seen with continuing complaints of 
right knee pain, and that his right knee exhibited 
tenderness, marked medial compartment narrowing, arthritis 
and chondrocalcinosis.  In addition, while the VA examination 
report shows that his right knee was tender and hypertrophic, 
it does not show any reports or findings of a severe loss of 
motion, swelling or effusion.  Moreover, the veteran 
testified that his right knee pain made it difficult to 
descend stairs, walk on uneven ground, drive and sleep.  He 
also testified that he was able to walk short distances, 
climb stairs without experiencing any locking in his right 
knee.  He further testified that he did not use any pain 
medication, and that he was able to work as a volunteer.  The 
Board finds the veterans testimony to be credible, and that 
the evidence shows that the symptomatology associated with 
his service-connected residuals of right knee injury may more 
appropriately be characterized as moderate in nature.  As 
such, the evidence reflects that the symptomatology is 
commensurate with a 20 percent evaluation under Diagnostic 
Code 5257.

It is observed that an evaluation in excess of 20 percent 
under Diagnostic Code 5003 is not warranted as the veterans 
right knee had a range of motion 0 to 120 degrees at time of 
his August 1996 VA examination.  A rating in excess of 20 
percent is likewise inappropriate under Diagnostic Codes 5258 
and 5259, as 20 percent is the maximum evaluation available 
under Code 5258, and 10 percent is the maximum rating 
assignable under Code 5259. 

An evaluation in excess of 20 percent is not warranted under 
Diagnostic Code 5260.  A 30 percent rating under this code 
requires the evidence to show that the veterans right knee 
flexion is limited to 15 degrees.  The is not demonstrated by 
the evidence.  Specifically, as noted earlier, the VA 
examination report shows that the veterans right knee had a 
range of motion of 0 to 120.  Therefore, an evaluation in 
excess of 20 percent is not warranted under Diagnostic Code 
5260.  In addition, for the reason outlined above, the range 
of motion of the veterans right knee flexion has not been 
shown to be limited to at least 20 degrees of extension, 
which is the basis of an evaluation in excess of 20 percent 
under Diagnostic Code 5261.

The Board observes that, as there has been no finding of 
ankylosis of the veterans right knee, Diagnostic Code 5256 
is not applicable in this case.

An evaluation in excess of 20 percent is also not warranted 
for the veterans service-connected residuals of a right knee 
injury under Diagnostic Code 5262.  An increased evaluation 
under this code requires the evidence to show an impairment 
of the tibia and fibula, manifested by malunion, with a 
marked knee or ankle disability.  In this case, the evidence 
presents no reports or findings of malunion of his tibia and 
fibula.  In addition, as reported earlier, the veterans 
right disability is appropriately classified as moderate in 
nature.  Thus, an evaluation in excess of 10 percent is not 
warranted under Diagnostic Code 5262.

The Board has considered whether the veteran is entitled to 
an evaluation in excess of 20 percent based on his complaints 
of pain and functional limitation.  However, the 20 percent 
evaluation currently assigned under Diagnostic Code 5257 
specifically encompasses dysfunction due to pain or 
functional limitation due to instability.  Thus, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 are not applicable 
to this case.  Johnson, 9 Vet. App. at 11; Hicks v. Brown, 8 
Vet. App. 417 (1995).

The Board has also considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board 
has found that no section provides a basis upon which to 
assign a higher disability evaluation than that set forth 
above.  In addition, in an exceptional case, where the 
schedular evaluations are found to be inadequate, the Chief 
Benefits Director or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability.  38 C.F.R. § 3.321(b)(1) 
(1998).  However, the evidence of record before the Board 
does not show such unusual circumstances that would 
preclude the use of the regular rating schedule.  Moreover, 
the Board is not required to discuss the possible application 
of 38 C.F.R. § 3.321(b)(1) when there is no evidence of an 
exceptional 
disability picture.  Shipwash v. Brown, 8 Vet.App. 218, 227 
(1995).

While the veteran has been advised that he may eventually 
need a total right knee replacement, it is important to 
understand that the rating assigned relates only to his 
current disability, rather than potential disability.  If, in 
the future, there is an increase in the severity of the 
veterans residuals of a right knee injury, then it would be 
appropriate for him to initiate a new claim for a higher 
schedular disability evaluation under the applicable VA 
rating criteria.  38 C.F.R. Part 4.  


ORDER

An increased rating for residuals of a right knee injury is 
granted to 20 percent, subject to the law and regulations 
governing the payment of monetary awards.


REMAND

Service connection may be granted for disability resulting 
from chronic disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If 
the disability is arthritis, service connection may be 
established if the disability was manifested to a compensable 
degree within one year of separation from service.  
38 U.S.C.A. §§ 1110, 1112, 1113 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1998).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).  Service 
connection may also be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (1998).

The veteran contends that the continuing pain associated with 
his service-connected residuals of a right knee injury caused 
him to place more weight on his left knee, and thereby caused 
or aggravated his left knee disability.  In the alternative, 
he contends that his left knee disability was incurred during 
active service.  

In this case, the medical evidence of record does not address 
whether or not a causal relationship exists between the 
veteran's service-connected residuals of a right knee injury 
and his left knee disability.

The VA medical examination report, dated in August 1996, 
shows that physical examination of the veterans right knee 
revealed that his gait favored his right leg.

Outpatient treatment records, dated in July 1996 to April 
1997, from the Portland VAMC, show the veteran was diagnosed 
as having degenerative joint disease and a narrowed medial 
joint of the left knee.

In addition, the RO did not consider the question of whether 
the veteran's service-connected residuals of a right knee 
injury aggravated his left knee disability.  Under Allen v. 
Brown, 7 Vet. App. 439 (1995), where a service-connected 
disability aggravates, but is not the proximate cause of, a 
nonservice-connected disability, service connection may be 
established for the increment of the nonservice-connected 
disability attributable to the service-connected disability.  
Under the Allen precedent, service connection for the 
veterans left knee disability can be established on the 
basis that, unrelated to service, it was aggravated by his 
service-connected residuals of a right knee injury.  Id. at 
448-450.  

The Board must consider independent medical evidence in 
supporting recorded findings, rather than providing its own 
medical judgment in the guise of a Board opinion.  Where the 
Board determines that the evidence of record is insufficient 
for a fully informed evaluation, the Board is free to 
supplement to the record by seeking an advisory opinion or 
ordering a medical examination.  Colvin v. Derwinski, 1 Vet. 
App. 171,175 (1991).  In addition, where an issue of 
causation is developed, an adequate record should include an 
opinion as to any possible relationship.  Moore v. Derwinski, 
1 Vet. App. 401 (1991).

Under the present circumstances, it is unclear whether the 
veterans left knee disability was caused or aggravated by 
his service-connected residuals of a right knee injury.  
Also, the veteran has not been afforded a VA medical 
examination to determine the etiology of his left knee 
disability.  Thus, VA medical examination is necessary for a 
fully informed evaluation of this claim.  Colvin, 1 Vet. App. 
at 175.

The Court has stated that when the Board addresses a question 
that was not addressed by the RO, the Board must consider 
whether the claimant has been given adequate notice of the 
need to submit evidence or argument on that question and an 
opportunity to submit such evidence and argument.  If not, it 
must be considered if the veteran has been prejudiced 
thereby.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  In 
light of the above, the Board finds that the veteran would be 
prejudiced if he is not given an opportunity to submit 
evidence or argument on the question of whether his left knee 
disability was aggravated by service-connected residuals of a 
right knee injury.

In light of the foregoing, the case is REMANDED for the 
following action:

1.  The veteran should be afforded a VA 
medical examination to ascertain the 
nature and etiology of any left knee 
disability.  All indicated studies should 
be performed and all findings set forth 
in detail.  The claims folder must be 
made available to the examiner for review 
in conjunction with the examination.  The 
examiner should be asked to render an 
opinion as to the etiology of the 
veteran's left knee disability, to 
include whether it is as least as likely 
as not that the veterans left knee 
disability is causally related to his 
service-connected residuals of a right 
knee injury.  If no causal relationship 
is determined by the examiner to exist, 
he or she should then opine as to whether 
the service-connected residuals of a 
right knee injury aggravated any left 
knee disability found on examination.  If 
aggravation is determined to have 
occurred, to the extent possible, the 
examiner is requested to comment on the 
degree of any additional impairment to 
the left knee (but only that over and 
above the degree of disability 
preexisting the aggravation) caused by 
the veteran's service-connected right 
knee injury residuals.

2.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the above 
foregoing development has been 
accomplished.  If any development is 
incomplete, including if the requested 
examination does not include all test 
reports or opinions requested, 
appropriate corrective action should be 
implemented.  Stegall v. West, 11 Vet. 
App. 268 (1998).

3.  The RO should then readjudicate the 
veterans claim of service connection for 
a left knee disability on a direct basis 
and as either secondary to his service-
connected residuals of a right knee 
injury, or pursuant to the holding in 
Allen, 7 Vet. App. at 448-450. 

If the benefit remaining on appeal is not granted, the RO 
should issue a supplemental statement of the case and provide 
the veteran and his representative an opportunity to respond.  
The case should then be returned to the Board for further 
appellate review.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board granting less 
than the complete benefit, or benefits, sought on appeal is 
appealable to the U.S. Court of Veterans Appeals within 120 
days from the date of mailing of notice of the decision, 
provided that a Notice of Disagreement concerning an issue 
which was before the Board was filed with the agency of 
original jurisdiction on or after November 18, 1988.  
Veterans Judicial Review Act, Pub. L. No. 100-687, § 402, 
102 Stat. 4105, 4122 (1988).  The date that appears on the 
face of this decision constitutes the date of mailing and the 
copy of this decision that you have received is your notice 
of the action taken on your appeal by the Board.  Appellate 
rights do not attach to those issues addressed in the remand 
portion of the Boards decision, because a remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).
- 2 -
